Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with applicant’s representative, Gregory Churney (Reg. No. 78923) on 07/22/2021.

The application has been amended as follows: 

7. (Currently Amended)	A warmer, comprising:
a reservoir for receiving a melt, the reservoir defining uninterrupted bottom and side walls;
a housing defining an interior volume and configured to receive the reservoir, wherein the housing includes an upper portion and a lower portion, and wherein the upper portion is retained securely on the lower portion by a plurality of retention tubes; and
a sealed heater engine comprising a second housing with a heater disposed therein, and positioned within the interior volume, the second housing being in thermal contact with the reservoir, wherein the sealed heater engine includes a seal having an ultrasonically welded portion that prevents the ingress of liquids into the sealed heater engine.

9. (Currently Amended)	The warmer of claim 8, wherein the the lower portion 

20. (Currently Amended)	A warmer, comprising:
a reservoir for receiving a melt, the reservoir defining uninterrupted bottom and side walls;
a housing defining an interior volume and configured to receive the reservoir, wherein the housing includes an upper portion and a lower portion, and wherein the upper portion includes a plurality of retention cylinders that cooperate with a plurality of retention tubes in the lower portion to secure the upper portion to the lower portion;
a power cord; 
a sealed heater engine comprising a second housing with a heater disposed therein, and positioned within the interior volume, the second housing being in thermal contact with the reservoir, wherein the sealed heater engine includes a seal having an ultrasonically welded portion that prevents the ingress of liquids into the sealed heater engine; and
wherein the housing defines an opening to receive the power cord.

22. (Currently Amended)	The warmer of claim 20, wherein the the lower portion 

Allowable Subject Matter
Claims 7-26 are allowed.
The following is an examiner’s statement of reasons for allowance: The most relevant prior arts Stone and Marth fail to reasonably make obvious all of the combination of features in independent claims 7, 16, and 20 as amended. Claims 7-26 are therefore allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUONGMINH NGUYEN PHAM whose telephone number is (571)270-0158.  The examiner can normally be reached on 8AM - 4PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on 570-270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TUONGMINH N PHAM/Primary Examiner, Art Unit 3752